Citation Nr: 1225444	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2012, the Board sought an expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to this request, the Board received a VHA opinion in April 2012 from an orthopedic spine surgeon.  That opinion is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's current back disability had its onset during service and is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

At this juncture, the Board notes that the Veteran's claims files have been rebuilt.  As such, the RO made a determination, in August and October 2006 memoradas, that the Veteran's service treatment records were unavailable.  Parenthetically, limited service treatment records, particularly from February 1994, were located and associated with the claims file.

Regardless, in cases where the Veteran's service treatment records are unavailable (in this case, it is clear that the service treatment reports of record are at least incomplete), the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claims, and to explain its decision when the appellant's service treatment records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Significantly, of record are service treatment reports from February 1994.  At that time, the Veteran complained of back pain and bilateral knee pain.  These treatment reports appear to correspond with the Veteran's claim that he experienced a knee and back injury while on active duty in 1994 and that he sought treatment for those injuries.  Upon objective testing, the Veteran's lumbar spine was normal with no evidence of a fracture, dislocation, or other bone abnormality.  In addition, the disc spaces and soft tissues were normal.

The Veteran provided testimony before a Decision Review Officer (DRO) in an April 2009 hearing.  During this hearing, the Veteran testified that he injured his back from an accident which occurred while he was on active duty in 1994.  Specifically, the Veteran stated that while he was working on a naval ship, "I stood up with a pile of papers...from about waist high to my chin, I stood up off a four-foot stool, and as I turned to proceed forward, I slipped on a waxed deck and fell, and both knees simultaneously hit the deck and my back jerked, which caused the problem with my knees and lower back."  DRO hearing transcript at 2.  The Veteran further explained that he was immediately brought down to sick bay and was treated for his back injury.  The next day, upon returning to port, he was treated at a Navy hospital.  

Throughout the claims process, the Veteran's statements and April 2009 testimony (corroborated by his February 1994 service treatment records and numerous post-service treatment reports) are all highly consistent with respect to his recollection that he injured his back while in service in 1994.

In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Post-service, a December 1999 private treatment report from Kaiser Permanente for treatment of the Veteran's knees indicated that he had also had physical therapy on his back.

A progress note from May 2000 indicated the Veteran's complaint of back pain but also indicated that he denied prior back problems.

In March 2005, the consultation report noted a past medical history that was remarkable for chronic back pain.  Subsequent, private treatment reports all revealed continued treatment for back pain.

A VA outpatient treatment report from December 2008 revealed that the Veteran had degenerative narrowing of the disc space of L4-5 and was assessed with degenerative disc disease of the L4-5 level.  

Pursuant to a Board Remand from May 2011, the Veteran was afforded a VA examination of his spine in June 2011.  At that time, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with bilateral foramina narrowing at L4-5 and bilateral lower extremity sciatica/radiculopathy.

The VA examiner, who is a physician's assistant, stated, "I cannot resolve this issue without resort to mere speculation."  Parenthetically, the May 2011 Remand instructions charged the examiner with determining the etiology of the Veteran's back disability with consideration of his statements regarding an injury incurred during service.  Here, the VA examiner explained that the Veteran's private records do indeed indicate an ongoing back condition, however, the examiner noted that it seemed to begin approximately ten years after the Veteran's service.  This is clearly inaccurate as evidenced by the treatment reports of the Veteran's back dating back to at least December 1999, four years after discharge from active service.  Also, while the examiner mentioned the Veteran's injury while he was in service, she did not address its relevance as to the Veteran's current claim that the back injury in-service is related to his current back disability.

In this regard, the Board finds the June 2011 VA examination is inadequate for VA compensation purposes as the examiner based her medical opinion (that she could not resolve the issue without resort to speculation) on an inaccurate review of the Veteran's medical history as it pertains to his back disability and without full consideration of the Veteran's statements regarding a back injury in service.

As such, in February 2012, the Board requested a VHA opinion from an orthopedic spine surgeon to resolve the issue on appeal.  In April 2012, a VHA medical opinion was provided by an orthopedic surgeon, Dr. "S.Z."

In his medical opinion, Dr. S.Z. indicated his complete review of the Veteran's claims file.  Based on this review, Dr. S.Z. opined, "it is my medical opinion that it is at least as likely as not (a 50 percent probability or greater) that the appellant's current back disability, was caused or incurred in active service."  As a basis for his conclusion, Dr. S.Z. noted the Veteran's initial injury to the lumbar spine while on active duty in 1994 and that he had ongoing chronic low back pain.  He explained that the Veteran's objective diagnostic studies revealed evidence of a progressive degenerative condition which was initiated at the time of his injury in 1994.

Though brief, Dr. S.Z. provided an explanation for his medical conclusion with the Veteran's entire medical history in consideration.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Dr. S.Z.'s expert medical opinion provides probative medical evidence in favor of the Veteran's claim as he established the requisite nexus between the Veteran's current back disability and his military service.

In addition to the above positive medical evidence (provided by Dr. S.Z.), which supports the claim for service connection, the Veteran has essentially argued that he has had pain in his back since an injury incurred in service.  The Board finds his statements to be credible, as they have remained consistent throughout the claims and appeal process, and weigh in favor of his claim for service connection for a back disability.  The Veteran has described symptoms consistent with degenerative disc disease, particularly pain, and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements, that his symptoms began as a result of his military service, specifically an injury in service, to be credible.  Thus, the Board also finds that the favorable evidence (the February 1994 service treatment report reflecting back pain, Dr. S.Z.'s medical opinion, and the Veteran's lay statements) are highly probative in establishing that the Veteran's currently demonstrated back disability is as likely as not related to his active service.  In fact, there is no other probative medical evidence of record against the Veteran's claim for service connection for his back disability as the June 2011 VA examination was found to be inadequate.

Indeed, further requests for additional medical opinions would constitute the impermissible pursuit of development for the purpose of obtaining evidence against this claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (indicating that the Board "must provide an adequate statement of reasons and bases for its decision to pursue further development where such development could reasonably be construed as obtaining additional evidence against an appellant's case"); 38 C.F.R.  § 3.304(c) (the development of evidence should not be undertaken when evidence present is sufficient for a service connection determination).

Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran injured his back in service resulting in pain and that there is a nexus between that injury and his current disability.

For the reasons and bases set forth above, the Board finds that service connection for a back disability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a back disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The nature and extent of the Veteran's back disability are not before the Board at this time.
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for a back disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


